As filed with the Securities and Exchange Commission on April 7, 2016 Registration Statement No. 333-204981 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIVEVE MEDICAL, INC. (Exact name of Registrant as specified in its charter) Yukon Territory, Canada 04-3153858 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 150 Commercial Street Sunnyvale, California 94086 Telephone: (408) 530-1900 (Address and telephone number of principal executive offices) Scott Durbin 150 Commercial Street Sunnyvale, California 94086 Telephone: (408) 530-1900 (Name, address and telephone number of agent for service) Copy to: Melanie Figueroa, Esq. Mitchell Silberberg & Knupp LLP 11377 West Olympic Boulevard Los Angeles, California 90064 Telephone: (917) 546-7707 Approximate Date of Proposed Sale to the Public:
